Exhibit 10.01

 

 

AETHLON MEDICAL, INC.

 

AMENDED 2010 STOCK INCENTIVE PLAN

 

(Adopted August 2, 2010 and amended

effective July 5, 2012 and _________, 2016

 

 

1.PURPOSE.

 

The purpose of this Plan is to provide incentives to attract, retain and
motivate eligible persons whose present and potential contributions are
important to the success of the Company, and its Parent and Subsidiaries (if
any), by offering them an opportunity to participate in the Company’s future
performance through awards of Options, the right to purchase Common Stock and
Stock Bonuses. Capitalized terms not defined in the text are defined in Section
2.

 

2.DEFINITIONS.

 

As used in this Plan, the following terms will have the following meanings:

 

“AWARD” means any award under this Plan, including any Option, Stock Award or
Stock Bonus.

 

“AWARD AGREEMENT” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

 

“BOARD” means the Board of Directors of the Company.

 

“CAUSE” means any cause, as defined by applicable law, for the termination of a
Participant’s employment with the Company or a Parent or Subsidiary of the
Company.

 

“CODE” means the Internal Revenue Code of 1986, as amended.

 

“COMPANY” means Aethlon Medical, Inc., a Nevada corporation, or any successor
corporation thereto.

 

“COMMITTEE” means that committee appointed by the Board to administer and
interpret the Plan as more particularly described in Section 5 of the Plan;
provided, however, that the term Committee will refer to the Board during such
times as no Committee has been appointed by the Board.

 

“DISABILITY” means a disability, whether temporary or permanent, partial or
total, as determined by the Committee.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

“EXERCISE PRICE” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

 

“FAIR MARKET VALUE” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading;

 



 1 

 

 

(b) if such Common Stock is quoted on the NASDAQ Global Market or the NASDAQ
Capital Market, its closing price on the NASDAQ Global Market or the NASDAQ
Capital Market, as applicable, on the date of determination;

 

(c) if neither of the foregoing is applicable, by the Committee in good faith.

 

“INSIDER” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

 

“OPTION” means an award of an option to purchase Shares pursuant to Section 6.

 

“PARENT” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in such chain.

 

“PARTICIPANT” means a person who receives an Award under this Plan.

 

“PERFORMANCE FACTORS” means the factors selected by the Committee, in its sole
and absolute discretion, from among the following measures to determine whether
the performance goals applicable to Awards have been satisfied:

 

(a) Net revenue and/or net revenue growth;

 

(b) Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

 

(c) Operating income and/or operating income growth;

 

(d) Net income and/or net income growth;

 

(e) Earnings per share and/or earnings per share growth;

 

(f) Total stockholder return and/or total stockholder return growth;

 

(g) Return on equity;

 

(h) Operating cash flow return on income;

 

(i) Adjusted operating cash flow return on income;

 

(j) Economic value added; and

 

(k) Individual business objectives.

 

“PERFORMANCE PERIOD” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Stock Awards or Stock Bonuses, if such Awards are restricted.

 

“PLAN” means this Aethlon Medical, Inc. Amended 2010 Stock Incentive Plan, as
amended from time to time.

 

“PURCHASE PRICE” means the price at which the Participant who receives a Stock
Award may purchase the Shares.

 

“SEC” means the Securities and Exchange Commission.

 



 2 

 

 

“SECURITIES ACT” means the Securities Act of 1933, as amended.

 

“SHARES” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Sections 3 and 20, and any successor
security.

 

“STOCK AWARD” means an award of Shares pursuant to Section 7.

 

“STOCK BONUS” means an award of Shares, or cash in lieu of Shares, pursuant to
Section 8.

 

“SUBSIDIARY” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

“TERMINATION” or “TERMINATED” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Company,
provided that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to a formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Award while on
leave from the employ of the Company or a Parent or Subsidiary as it may deem
appropriate, except that in no event may an Option be exercised after the
expiration of the term set forth in the Option agreement. The Committee will
have sole discretion to determine whether a Participant has ceased to provide
services and the effective date on which the Participant ceased to provide
services (the “Termination Date”).

 

3.SHARES SUBJECT TO THE PLAN.

 

3.1 Number of Shares Available. Subject to Sections 3.2 and 20, the total
aggregate number of Shares reserved and available for grant and issuance
pursuant to this Plan shall be 3,170,000 Shares and will include Shares that are
subject to: (a) issuance upon exercise of an Option but cease to be subject to
such Option for any reason other than exercise of such Option; (b) an Award
granted hereunder but forfeited or repurchased by the Company at the original
issue price; and (c) an Award that otherwise terminates without Shares being
issued. The original number of Shares available under this Plan was 70,000,
which was increased by 100,000 shares on July 5, 2012 and by 3,000,000 shares on
__________, 2016 by approval of the Board. At all times the Company shall
reserve and keep available a sufficient number of Shares as shall be required to
satisfy the requirements of all outstanding Options granted under this Plan and
all other outstanding but unvested Awards granted under this Plan.

 

3.2 Adjustment of Shares. In the event that the number of outstanding shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then (a) the number of Shares
reserved for issuance under this Plan, (b) the Exercise Prices of and number of
Shares subject to outstanding Options, and (c) the number of Shares subject to
other outstanding Awards will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and compliance
with applicable securities laws; provided, however, that fractions of a Share
will not be issued but will either be replaced by a cash payment equal to the
Fair Market Value of such fraction of a Share or will be rounded up to the
nearest whole Share, as determined by the Committee.

 

4.ELIGIBILITY.

 

ISOs (as defined in Section 6 below) may be granted only to employees (including
officers and directors who are also employees) of the Company or of a Parent or
Subsidiary of the Company. All other Awards may be granted to employees,
officers, directors, consultants, independent contractors and advisors of the
Company or any Parent or Subsidiary of the Company, provided such consultants,
independent contractors and advisors render bona-fide services not in connection
with the offer and sale of securities in a capital-raising transaction or
promotion of the Company’s securities. A person may be granted more than one
Award under this Plan.

 



 3 

 

 

5.ADMINISTRATION.

 

5.1 Committee.

 

(a) The Plan shall be administered and interpreted by a committee consisting of
two (2) or more members of the Board. At the Board’s discretion, or if necessary
in order to comply with Rule 16b-3 under the Exchange Act (“Rule 16b-3”) or
Section 162(m) of the Code (“Section 162(m)”), the Committee, in the Board’s
discretion, shall be comprised solely of “non-employee directors” within the
meaning of Rule 16b-3 or “outside directors” within the meaning of Section
162(m).

 

(b) Members of the Committee may resign at any time by delivering written notice
to the Board. The Board shall fill vacancies in the Committee. The Committee
shall act by a majority of its members in office. The Committee may act either
by vote at a meeting or by a memorandum or other written instrument signed by a
majority of the Committee.

 

(c) If the Board, in its discretion, does not appoint a Committee, the Board
itself will administer and interpret the Plan and take such other actions as the
Committee is authorized to take hereunder; provided that the Board may take such
actions hereunder in the same manner as the Board may take other actions under
the Articles of Incorporation and bylaws of the Company generally.

 

5.2 Committee Authority. Without limitation, the Committee will have the
authority to:

 

(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;

 

(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

 

(c) select persons to receive Awards;

 

(d) determine the form and terms of Awards;

 

(e) determine the number of Shares or other consideration subject to Awards;

 

(f) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;

 

(g) grant waivers of Plan or Award conditions;

 

(h) determine the vesting, exercisability and payment of Awards;

 

(i) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

 

(j) determine whether an Award has been earned; and

 

(k) make all other determinations necessary or advisable for the administration
of this Plan.

 

5.3 Committee Discretion. Any determination made by the Committee with respect
to any Award will be made at the time of grant of the Award or, unless in
contravention of any express term of this Plan or the Award, at any later time,
and such determination will be final and binding on the Company and on all
persons having an interest in the Award under this Plan. The Committee may
delegate to one or more officers of the Company the authority to grant an Award
under this Plan to Participants who are not Insiders of the Company. No member
of the Committee shall be personally liable for any action taken or decision
made in good faith relating to this Plan, and all members of the Committee shall
be fully protected and indemnified to the fullest extent permitted under
applicable law by the Company in respect to any such action, determination, or
interpretation.

 



 4 

 

 

6.OPTIONS.

 

The Committee may grant Options to eligible persons and will determine whether
such Options will be Incentive Stock Options within the meaning of the Code
(“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number of Shares subject
to the Option, the Exercise Price of the Option, the period during which the
Option may be exercised, and all other terms and conditions of the Option,
subject to the following:

 

6.1 Form of Option Grant. Each Option granted under this Plan will be evidenced
by an Award Agreement that will expressly identify the Option as an ISO or an
NQSO (hereinafter referred to as the “Stock Option Agreement”), and will be in
such form and contain such provisions (which need not be the same for each
Participant) as the Committee may from time to time approve, and that will
comply with and be subject to the terms and conditions of this Plan.

 

6.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, unless otherwise
specified by the Committee. The Stock Option Agreement and a copy of this Plan
will be delivered to the Participant within a reasonable time after the granting
of the Option.

 

6.3 Exercise Period. Options may be exercisable within the times or upon the
events determined by the Committee as set forth in the Stock Option Agreement
governing such Option; provided, however, that no Option will be exercisable
after the expiration of ten (10) years from the date the Option is granted; and
provided further that no ISO granted to a person who directly or by attribution
owns more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary of the Company
(“Ten Percent Stockholder”) will be exercisable after the expiration of five (5)
years from the date the ISO is granted. The Committee also may provide for
Options to become exercisable at one time or from time to time, periodically or
otherwise, in such number of Shares or percentage of Shares as the Committee
determines, provided, however, that in all events a Participant will be entitled
to exercise an Option at the rate of at least 20% per year over five (5) years
from the date of grant, subject to reasonable conditions such as continued
employment; and further provided that an Option granted to a Participant who is
an officer or director may become fully exercisable, subject to reasonable
conditions such as continued employment, at any time or during any period
established by the Company.

 

6.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted and may be not less than 85% of the Fair
Market Value of the Shares on the date of grant; provided that: (a) the Exercise
Price of an ISO will be not less than 100% of the Fair Market Value of the
Shares on the date of grant; and (b) the Exercise Price of any Option granted to
a Ten Percent Stockholder will not be less than 110% of the Fair Market Value of
the Shares on the date of grant. Payment for the Shares purchased may be made in
accordance with Section 11 of this Plan.

 

6.5 Method of Exercise. Options may be exercised only by delivery to the Company
of a written stock option exercise agreement (the “Exercise Agreement”) in a
form approved by the Committee, (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding the Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.

 



 5 

 

 

6.6 Termination. Notwithstanding the exercise periods set forth in the Stock
Option Agreement, exercise of an Option will always be subject to the following:

 

(a) If the Participant’s service is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant’s Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than six (6) months after the Termination Date (or such longer
time period not exceeding five (5) years as may be determined by the Committee,
with any exercise beyond three (3) months after the Termination Date deemed to
be an NQSO). Notwithstanding the foregoing, in the event the terminating
Participant is a director of the Company, and such director has served on the
Board of Directors for a term of not less than twenty four (24) consecutive
months immediately prior to the date of such termination, then such terminating
Participant's Options shall not be subject to the early termination provisions
of this paragraph 6.6(a).

 

(b) If the Participant’s service is Terminated because of the Participant’s
death or Disability (or the Participant dies within three (3) months after a
Termination other than for Cause or because of Participant’s Disability), then
the Participant’s Options may be exercised only to the extent that such Options
would have been exercisable by the Participant on the Termination Date and must
be exercised by the Participant (or the Participant’s legal representative) no
later than twelve (12) months after the Termination Date (or such longer time
period not exceeding five (5) years as may be determined by the Committee, with
any such exercise beyond (i) three (3) months after the Termination Date when
the Termination is for any reason other than the Participant’s death or
Disability, or (ii) twelve (12) months after the Termination Date when the
Termination is for Participant’s death or Disability, deemed to be an NQSO).
Notwithstanding the foregoing, in the event the terminating Participant was a
director of the Company on the date of such termination event under this Section
6.6(b), and such director had served on the Board of Directors for a term of not
less than twenty four (24) consecutive months immediately prior to the date of
such termination, then such terminating Participant's Options shall not be
subject to the early termination provisions of this paragraph 6.6(b).

 

(c) Notwithstanding the provisions in paragraph 6.6(a) above, if the
Participant’s service is Terminated for Cause, neither the Participant, the
Participant’s estate nor such other person who may then hold the Option shall be
entitled to exercise any Option with respect to any Shares whatsoever, after
Termination, whether or not after Termination the Participant may receive
payment from the Company or a Subsidiary for vacation pay, for services rendered
prior to Termination, for services rendered for the day on which Termination
occurs, for salary in lieu of notice, or for any other benefits. For the purpose
of this paragraph, Termination shall be deemed to occur on the date when the
Company dispatches notice or advice to the Participant that his service is
Terminated.

 

6.7 Limitations on Exercise. The Committee may specify a reasonable minimum
number of Shares that may be purchased on any exercise of an Option, provided
that such minimum number will not prevent the Participant from exercising the
Option for the full number of Shares for which it is then exercisable.

 

6.8 Limitations on ISOs. The aggregate Fair Market Value (determined as of the
date of grant) of Shares with respect to which ISOs are exercisable for the
first time by a Participant during any calendar year (under this Plan or under
any other incentive stock option plan of the Company or Parent or Subsidiary of
the Company) will not exceed $100,000. If the Fair Market Value of Shares on the
date of grant with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISOs and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSOs. In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 

6.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
The Committee may reduce the Exercise Price of outstanding Options without the
consent of Participants affected by a written notice to them; provided, however,
that the Exercise Price may not be reduced below the minimum Exercise Price that
would be permitted under Section 6.4 of this Plan for Options granted on the
date the action is taken to reduce the Exercise Price.

 



 6 

 

 

6.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.

 

7.STOCK AWARD.

 

A Stock Award is an offer by the Company to sell to an eligible person Shares
that may or may not be subject to restrictions. The Committee will determine to
whom an offer will be made, the number of Shares the person may purchase, the
price to be paid (the “Purchase Price”), the restrictions to which the Shares
will be subject, if any, and all other terms and conditions of the Stock Award,
subject to the following:

 

7.1 Form of Stock Award. All purchases under a Stock Award made pursuant to this
Plan will be evidenced by an Award Agreement (the “Stock Purchase Agreement”)
that will be in such form (which need not be the same for each Participant) as
the Committee will from time to time approve, and will comply with and be
subject to the terms and conditions of this Plan. The offer of a Stock Award
will be accepted by the Participant’s execution and delivery of the Stock
Purchase Agreement and payment for the Shares to the Company in accordance with
the Stock Purchase Agreement.

 

7.2 Purchase Price. The Purchase Price of Shares sold pursuant to a Stock Award
will be determined by the Committee on the date the Stock Award is granted and
may not be less than 85% of the Fair Market Value of the Shares on the grant
date, except in the case of a sale to a Ten Percent Stockholder, in which case
the Purchase Price will be 100% of the Fair Market Value. Payment of the
Purchase Price must be made in accordance with Section 11 of this Plan.

 

7.3 Terms of Stock Awards. Stock Awards may be subject to such restrictions as
the Committee may impose. These restrictions may be based upon completion of a
specified number of years of service with the Company or Parent or Subsidiary of
the Company or upon completion of the performance goals as set out in advance in
the Participant’s individual Stock Purchase Agreement. Stock Awards may vary
from Participant to Participant and between groups of Participants. Prior to the
grant of a Stock Award subject to restrictions, the Committee shall: (a)
determine the nature, length and starting date of any Performance Period for the
Stock Award; (b) select from among the Performance Factors to be used to measure
performance goals, if any; and (c) determine the number of Shares that may be
awarded to the Participant. Prior to the transfer of any Stock Award, the
Committee shall determine the extent to which such Stock Award has been earned.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Stock Awards that are subject to different Performance Periods
and have different performance goals and other criteria.

 

7.4 Termination During Performance Period. If a Participant is Terminated during
a Performance Period for any reason, then such Participant will be entitled to
payment (whether in Shares, cash or otherwise) with respect to the Stock Award
only to the extent earned as of the date of Termination in accordance with the
Stock Purchase Agreement, unless the Committee determines otherwise.

 

8.STOCK BONUSES.

 

8.1 Awards of Stock Bonuses. A Stock Bonus is an award of Shares for
extraordinary services rendered to the Company or any Parent or Subsidiary of
the Company, which award may or may not be subject to restrictions. A Stock
Bonus will be awarded pursuant to an Award Agreement (the “Stock Bonus
Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan. A Stock Bonus may
be awarded upon satisfaction of such performance goals as are set out in advance
in the Participant’s individual Award Agreement (the “Performance Stock Bonus
Agreement”) that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan. Stock Bonuses may
vary from Participant to Participant and between groups of Participants, and may
be based upon the achievement of the Company, Parent or Subsidiary and/or
individual performance factors or upon such other criteria as the Committee may
determine.

 



 7 

 

 

8.2 Terms of Stock Bonuses. The Committee will determine the number of Shares to
be awarded to the Participant. Stock Bonuses may be subject to such restrictions
as the Committee may impose. These restrictions may be based upon completion of
a specified number of years of service with the Company or Parent or Subsidiary
of the Company or upon completion of the performance goals as set out in advance
in the Participant’s individual Performance Stock Bonus Agreement. If the Stock
Bonus is being earned upon the satisfaction of performance goals pursuant to a
Performance Stock Bonus Agreement, then the Committee will: (a) determine the
nature, length and starting date of any Performance Period for each Stock Bonus;
(b) select from among the Performance Factors to be used to measure the
performance, if any; and (c) determine the number of Shares that may be awarded
to the Participant. Prior to the payment of any Stock Bonus, the Committee shall
determine the extent to which such Stock Bonuses have been earned. Performance
Periods may overlap and Participants may participate simultaneously with respect
to Stock Bonuses that are subject to different Performance Periods and different
performance goals and other criteria. The number of Shares may be fixed or may
vary in accordance with such performance goals and criteria as may be determined
by the Committee. The Committee may adjust the performance goals applicable to
the Stock Bonuses to take into account changes in law and accounting or tax
rules and to make such adjustments as the Committee deems necessary or
appropriate to reflect the impact of extraordinary or unusual items, events or
circumstances to avoid windfalls or hardships.

 

8.3 Form of Payment. The earned portion of a Stock Bonus may be paid to the
Participant by the Company either currently or on a deferred basis, with such
interest or dividend equivalent, if any, as the Committee may determine. Payment
of an interest or dividend equivalent (if any) may be made in the form of cash
or whole Shares or a combination thereof, either in a lump sum payment or in
installments, all as the Committee will determine.

 

9.STOCK APPRECIATION RIGHTS AND OTHER AWARDS.

 

9.1 Stock Appreciation Rights. A Stock Appreciation Right (“SAR”) is a right to
receive a payment, in cash and/or Common Stock of the Company, equal to the
excess of (i) the Fair Market Value of a specified number of Shares on the date
of exercise (or such amount less than such Fair Market Value as the Committee
may determine at any time during a specified period prior to the date of
exercise) over (ii) the Fair Market Value of the specified number of Shares on
the date the SAR was granted. The Committee may award SARs subject to such terms
and conditions, not inconsistent with the provisions of this Plan, as the
Committee may determine from time to time. The Committee shall determine, in its
sole discretion, whether payment of an SAR will be made in cash, Common Stock of
the Company, other property or any combination thereof. SARS granted hereunder
will have a maximum term of ten (10) years.

 

9.2 Other Awards. The Committee may grant other awards under this Plan,
including stock units, phantom stock, dividend equivalents, similar securities
with a value derived from the value of or related to the Common Stock of the
Company and/or returns thereon, or any combination thereof.

 

10.DEFERRALS AND SETTLEMENTS.

 

The Committee may require or permit participants to elect to defer the issuance
of Shares or the settlement of Awards in cash under such rules and procedures as
it may establish under this Plan. The Committee also may provide that deferred
settlements include the payment or crediting of interest or other earnings on
the deferral amounts, or the payment or crediting of dividend equivalents where
the deferred amounts are denominated in Shares.

 

11.PAYMENT FOR SHARE PURCHASES.

 

Payment for Shares purchased pursuant to this Plan may be made in cash (by
check) or, where expressly approved for the Participant by the Committee and
where permitted by law:

 

(a) by cancellation of indebtedness of the Company to the Participant;

 



 8 

 

 

(b) by surrender of shares that either: (1) have been owned by the Participant
for more than six (6) months and have been paid for within the meaning of SEC
Rule 144; or (2) were obtained by the Participant in the public market;

 

(c) by waiver of compensation due or accrued to the Participant for services
rendered;

 

(d) with respect only to purchases upon exercise of an Option, and provided that
a public market for the Company’s stock exists:

 

(1) through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the FINRA Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

 

(2) through a “margin” commitment from the Participant and a FINRA Dealer
whereby the Participant irrevocably elects to exercise the Option and to pledge
the Shares so purchased to the FINRA Dealer in a margin account as security for
a loan from the FINRA Dealer in the amount of the Exercise Price, and whereby
the FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or

 

(e) by any combination of the foregoing.

 

12.WITHHOLDING TAXES.

 

12.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy federal, state and local
withholding tax requirements prior to the delivery of any certificate or
certificates for such Shares. Whenever, under this Plan, payments in
satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.

 

12.2 Stock Withholding. When, under applicable tax laws, a participant incurs
tax liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may allow the Participant to
satisfy the minimum withholding tax obligation by electing to have the Company
withhold from the Shares to be issued that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares withheld for this purpose will be made in
accordance with the requirements established by the Committee and will be in
writing in a form acceptable to the Committee.

 

13.PRIVILEGES OF STOCK OWNERSHIP.

 

13.1 Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and will have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided that, if such
Shares are issued pursuant to a Stock Award with restrictions, then any new,
additional or different securities the Participant may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company will be
subject to the same restrictions as the Stock Award; provided, further, that the
Participant will have no right to retain such stock dividends or stock
distributions with respect to Shares that are repurchased at the Participant’s
Purchase Price or Exercise Price pursuant to Section 17.

 

13.2 Financial Statements. The Company will provide financial statements to each
Participant prior to such Participant’s purchase of Shares under this Plan, and
to each Participant annually during the period such Participant has Awards
outstanding; provided, however, the Company will not be required to provide such
financial statements to Participants whose services in connection with the
Company assure them access to equivalent information.

 



 9 

 

 

14.NON-TRANSFERABILITY.

 

Awards of Shares granted under this Plan, and any interest therein, will not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, other than by will or by the laws of
descent and distribution. Awards of Options granted under this Plan, and any
interest therein, will not be transferable or assignable by the Participant, and
may not be made subject to execution, attachment or similar process, other than
by will or by the laws of descent and distribution, by instrument to an inter
vivos or testamentary trust in which the Options are to be passed to
beneficiaries upon the death of the trustor, or by gift to “immediate family” as
that term is defined in 17 C.F.R. 240.16a-1(e). During the lifetime of the
Participant, an Award will be exercisable only by the Participant. During the
lifetime of the Participant, any elections with respect to an Award may be made
only by the Participant unless otherwise determined by the Committee and set
forth in the Award Agreement with respect to Awards that are not ISOs.

 

15.CERTIFICATES.

 

All certificates for Shares or other securities delivered under this Plan will
be subject to such stop transfer orders, legends and other restrictions as the
Committee may deem necessary or advisable, including restrictions under any
applicable federal, state or foreign securities law, or any rules, regulations
and other requirements of the SEC or any stock exchange or automated quotation
system upon which the Shares may be listed or quoted.

 

16.ESCROW; PLEDGE OF SHARES.

 

To enforce any restrictions on a Participant’s Shares, the Committee may require
the Participant to deposit all certificates representing Shares, together with
stock powers or other instruments of transfer approved by the Committee
appropriately endorsed in blank, with the Company or an agent designated by the
Company to hold in escrow until such restrictions have lapsed or terminated, and
the Committee may cause a legend or legends referencing such restrictions to be
placed on the certificates.

 

17.EXCHANGE AND BUYOUT OF AWARDS.

 

The Committee, at any time or from time to time, may authorize the Company, with
the consent of the respective Participants, to issue new Awards in exchange for
the surrender and cancellation of any or all outstanding Awards. The Committee,
at any time, may buy from a Participant an Award previously granted with payment
in cash, Shares or other consideration, based on such terms and conditions as
the Committee and the Participant may agree.

 

18.SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.

 

An Award will not be effective unless such Award is in compliance with all
applicable federal and state securities laws, rules and regulations of any
governmental body, and the requirements of any stock exchange or automated
quotation system upon which the Shares may then be listed or quoted, as they are
in effect on the date of grant of the Award and also on the date of exercise or
other issuance. Notwithstanding any other provision in this Plan, the Company
will have no obligation to issue or deliver certificates for Shares under this
Plan prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.

 



 10 

 

 

19.NO OBLIGATION TO EMPLOY.

 

Nothing in this Plan or any Award granted under this Plan will confer or be
deemed to confer on any Participant any right to continue in the employ of, or
to continue any other relationship with, the Company or any Parent or Subsidiary
of the Company or limit in any way the right of the Company or any Parent or
Subsidiary of the Company to terminate Participant’s employment or other
relationship at any time, with or without cause.

 

20.CORPORATE TRANSACTIONS.

 

20.1 Assumption or Replacement of Awards by Successor. In the event of (a) a
dissolution or liquidation of the Company, (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a merger or
consolidation with a wholly owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or another transaction in which there is no
substantial change in the stockholders of the Company or their relative stock
holdings and the Awards granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (c) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or that owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (d) the sale of substantially
all of the assets of the Company, or (e) the acquisition, sale, or transfer of
more than 50% of the outstanding shares or the Company by tender offer or
similar transaction, any or all outstanding Awards may be assumed, converted or
replaced by the successor corporation (if any), which assumption, conversion or
replacement will be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to stockholders (after
taking into account the existing provisions of the Awards). The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant. In the event such
successor corporation (if any) refuses to assume or substitute Awards, as
provided above, pursuant to a transaction described in this Subsection 20.1, (i)
the vesting of any or all Awards granted pursuant to this Plan will accelerate
upon a transaction described in this Section 20 and (ii) any or all Options
granted pursuant to this Plan will become exercisable in full prior to the
consummation of such event at such time and on such conditions as the Committee
determines. If such Options are not exercised prior to the consummation of the
corporate transaction, they shall terminate at such time as determined by the
Committee.

 

20.2 Other Treatment of Awards. Subject to any greater rights granted to
Participants under the foregoing provisions of this Section 20, in the event of
the occurrence of any transaction described in Section 20.1, any outstanding
Awards will be treated as provided in the applicable agreement or plan of
merger, consolidation, dissolution, liquidation, or sale of assets.

 

20.3 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either:
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
exercise price and the number and nature of Shares issuable upon exercise of any
such option will be adjusted appropriately pursuant to Section 424(a) of the
Code). In the event the Company elects to grant a new Option rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price.

 



 11 

 

 

21.ADOPTION AND STOCKHOLDER APPROVAL.

 

This Plan will become effective on the date on which it is adopted by the Board
(the “Effective Date”). Upon the Effective Date, the Committee may grant Awards
pursuant to this Plan. The Company intends to seek stockholder approval of the
Plan within twelve (12) months after the date this Plan is adopted by the Board;
provided, however, if the Company fails to obtain stockholder approval of the
Plan during such 12-month period, pursuant to Section 422 of the Code, any
Option granted as an ISO at any time under the Plan will not qualify as an ISO
within the meaning of the Code and will be deemed to be an NQSO.

 

22.TERM OF PLAN/GOVERNING LAW.

 

Unless earlier terminated as provided herein, this Plan will terminate ten (10)
years from the date this Plan is adopted by the Board or, if earlier, the date
of stockholder approval. This Plan and all agreements thereunder shall be
governed by and construed in accordance with the laws of the State of
California.

 

23.AMENDMENT OR TERMINATION OF PLAN.

 

The Board, at any time, may terminate or amend this Plan in any respect,
including without limitation amendment of any form of Award Agreement or
instrument to be executed pursuant to this Plan; provided, however, that the
Board will not, without the approval of the stockholders of the Company, amend
this Plan in any manner that requires such stockholder approval.

 

24.NONEXCLUSIVITY OF THE PLAN.

 

Neither the adoption of this Plan by the Board, the submission of this Plan to
the stockholders of the Company for approval, nor any provision of this Plan
will be construed as creating any limitations on the power of the Board to adopt
such additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of stock options and bonuses otherwise than
under this Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

 

25.ACTION BY COMMITTEE.

 

Any action permitted or required to be taken by the Committee or any decision or
determination permitted or required to be made by the Committee pursuant to this
Plan shall be taken or made in the Committee’s sole and absolute discretion.

 

 

 

 



 12 

